Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brad Chin on 5/20/2022.

The application has been amended as follows:
In claim 11, line 1, replace “material, consists” with --material consisting--.
In claim 11, lines 12-13, delete “thermoplastic resins, ” and delete “leveling agents, thixotropy imparting agents, ”.
In claim 11, line 16-18, delete “wherein the acrylic curable resin (A) comprises:
(a1) a structural unit derived from a hydroxyl group-containing (meth)acrylic acid ester,”.
In claim 11, line 19, after “(a1)” replace “the structural” with --a structural--.
Cancel claim 14.
In claim 15, line 1, replace “claim 1” with --claim 11--.
In claim 16, line 1, replace “claim 1” with --claim 11--.
In claim 17, line 3, after “(a1)” replace “a structural” with --the structural--.
In claim 17, line 4, after “(a2)” replace “a structural” with --the structural--.	

Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Chiga (US 8,664,327), Barkac (US 2005/0249939), MacQueen (US 2001/0038910), and Neuhaus (US 4,380,604) for the following reasons:
Chiga discloses a coating composition that is excellent in hardness and scratch resistance comprising an acrylic resin, a polyisocyanate compound, and a pigment such as alumina, wherein the acrylic resin is obtained by copolymerizing hydroxyl group-containing acrylate monomer, styrene, and methylmethacrylate. However, Chiga also requires the presence of a non-aqueous dispersion-type acrylic resin which is excluded by closed transitional claim language “consisting of.”
Barkac discloses an acrylic coating having high scratch resistance comprising 0.01-25 wt % of an alumina having an average particle size of 0.1-50 μm to impart scratch resistance and nanoparticles such as alumina having an average particle size of 0.8-500 nm.  While Barkac does not disclose the amount, MacQueen teaches adding radiation curable acrylate binders comprising alumina nanoparticles and teaches that adding them in an amount of 1-40 wt % helps control viscosity and abrasion resistance.  Even so, neither Barkac nor MacQueen discloses adding the two alumina particles to a coating material that consists of an acrylic curable resin derived from a hydroxyl group-containing (meth)acrylic acid ester, a vinyl aromatic compound, and a (meth)acrylic acid alkyl ester, polyisocyanate, alumina particles, and optional additives.
Neuhaus discloses a radiation-hardenable binder comprising polyisocyanate and an acrylic resin comprising a hydroxyl alkyl (meth)acrylate which can comprises styrene and other acrylate monomers, however, it fails to disclose adding a metal oxide such as alumina.  Neuhaus does not fairly disclose utilizing claimed acrylic resin comprising (meth)acrylic acid esters and styrene in combination with the claimed aluminas.

Thus, it is clear that [the references] , taken individually or in combination, do not disclose or suggest the claimed invention. 
Further, it is noted that applicant’s filing of a terminal disclaimer filed on the date *** overcomes the double patenting rejection of record.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn